FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reddy et al. (2013/0111260).
Regarding claim 1:
Reddy teaches:
A method for using a storage path to facilitate disaster recovery, the method comprising:
[par 22-25], 
wherein the cloud computing client has one or more protected resources [par 22, 23 – production servers], 
wherein the one or more protected resources comprise physical or virtual resources, wherein in one or more of the virtual resources are one or more virtual machines are provisioned to the cloud computing client through the cloud provider platform [par 22, 23 – production servers are physical and/or virtual. Reddy discloses the physical or virtual nature of the protected production servers in at least as much detail as applicant’s specification and thus anticipates the BRI of the claim language. The examiner further notes that the limitation is recited in the alternative, thus any teaching of either physical or virtual resources reads on the claim];
receiving, at a cloud computing client from a cloud computing site of the cloud platform provider, a selection of the storage path to facilitate access to a cloud storage device by the cloud computing client when the cloud storage device is specified during the enabling of disaster recovery [par 27, 40 – client is given a channel to communicate with replication update VM that receives backups and writes them to dedicated VDC storage and dormant VMs which can be activated on demand in case of a disaster], 
wherein infrastructure of the cloud platform provider is inaccessible to the cloud computing client via the storage path, wherein the storage path is dedicated to the cloud computing client [par 25, 27, 30, 32, 40 – communication of backups is not done by direct uploading to a cloud provider’s server and is instead handled via a replication update VM. The infrastructure is thus inaccessible to the extent required by the BRI of the claim. Further, the reference is explicit that the client neither knows nor cares how the VDCs are implemented on the cloud provider. The examiner notes that applicant’s specification does not contain any special definition of a storage path, so the term is given its broadest reasonable interpretation. The BRI of a storage path is a route/connection to storage. The examiner further notes that applicant’s specification (see at least paragraph 59) only addresses inaccessibility as far as disclosing that it would be a security threat to provide direct access to a cloud provider server for upload and thus backup transfer is handled via the storage path. Thus any disclosure that transfers backups via some storage path and not via direct access to a provider server meets the BRI of inaccessibility];
configuring, at the cloud computing site, the cloud agent to perform backup conversion to a virtual machine for the one or more protected resources each time a new backup appears in the storage path of the cloud storage device for the one or more protected resources [par 27-29, 35 – provides continuous replication and updates VM definitions each time a new backup appears];
configuring using backup/recovery agent, at the cloud computing client, a backup routine to generate a backed-up client resource of the one or more protected resources and transmit the backed-up client resource to the cloud storage device via the storage path [par 24, 35 – performed continuously via an agent at the production side]; and
transmitting the backed-up client resource via the storage path [par 24, 35].

Regarding claim 2:

determining, at the cloud computing site, if a new back-up of a client resource exists in the cloud storage device accessible via the dedicated storage path [par 27-29, 35].

Regarding claim 4:
Reddy teaches:
configuring, at the cloud computing site, a virtual machine corresponding to a latest backup of the client resource [par 27-29, 35].

Regarding claim 5:
Reddy teaches:
wherein the virtual machine corresponding to the latest back-up of the client resource is provisioned to the cloud computing client through a cloud platform and the virtual machine is incrementally updated in response to determining that a new back-up of a client resource exists [par 27-29, 35].

Regarding claim 6:
Reddy teaches:
wherein the storage path is an exchange share provisioned via the cloud computing site and wherein the exchange share receives a backup of the client resource to be converted into a stand-by virtual machine [par 25, 27, 30, 32, 40. Note that applicant does not define exchange share except as being used interchangeably with storage path. The term was not established as a standard term of art after searching the prior art, thus the BRI of the term exchange share is simply another term for storage path].

Regarding claim 13:
Reddy teaches:
A computing system for using a storage path to facilitate disaster recovery, the computing system comprising one or more processors, wherein the one or more processors are configured to:
enable disaster recovery for a cloud computing client of a cloud provider using a cloud agent of the cloud provider platform [par 22-25], 
wherein the cloud computing client has one or more protected resources [par 22, 23 – production servers], 
wherein the one or more protected resources comprise physical or virtual resources, wherein in one or more of the virtual resources are one or more virtual machines are provisioned to the cloud computing client through a cloud platform of the cloud provider platform [par 22, 23 – production servers are physical and/or virtual. Reddy discloses the physical or virtual nature of the protected production servers in at least as much detail as applicant’s specification and thus anticipates the BRI of the claim language. The examiner further notes that the limitation is recited in the alternative, thus any teaching of either physical or virtual resources reads on the claim];
receive, at a cloud computing client from a cloud computing site of the cloud platform provider, a selection of the storage path to facilitate access to a cloud storage device by the [par 27, 40 – client is given a channel to communicate with replication update VM that receives backups and writes them to dedicated VDC storage and dormant VMs which can be activated on demand in case of a disaster], 
wherein infrastructure of the cloud platform provider is inaccessible to the cloud computing client via the storage path, wherein the storage path is dedicated to the cloud computing client [par 25, 27, 30, 32, 40 – communication of backups is not done by direct uploading to a cloud provider’s server and is instead handled via a replication update VM. The infrastructure is thus inaccessible to the extent required by the BRI of the claim. Further, the reference is explicit that the client neither knows nor cares how the VDCs are implemented on the cloud provider. Each client has their own storage and own connection to access it, thus it is dedicated to the client. The examiner notes that applicant’s specification does not contain any special definition of a storage path, so the term is given its broadest reasonable interpretation. The BRI of a storage path is a route/connection to storage. The examiner further notes that applicant’s specification (see at least paragraph 59) only addresses inaccessibility as far as disclosing that it would be a security threat to provide direct access to a cloud provider server for upload and thus backup transfer is handled via the storage path. Thus any disclosure that transfers backups via some storage path and not via direct access to a provider server meets the BRI of inaccessibility];
configure, at the cloud computing site, the cloud agent to perform backup conversion to a virtual machine for the one or more protected resources each time a new backup appears in the storage path of the cloud storage device for the one or more protected resources [par 27-29, 35 – provides continuous replication and updates VM definitions each time a new backup appears];
configure using backup/recovery agent, at the cloud computing client, a backup routine to generate a backed-up client resource of the one or more protected resources and transmit the backed-up client resource to the cloud storage device via the storage path [par 24, 35 – performed continuously via an agent at the production side]; 
receive, at the storage path, a backup of the client resource [par 27, 40];
transmit the backed-up client resource to the cloud storage device and store the same using the cloud storage device [par 27-29, 35]; and
automatically convert every new backup of the one or more virtual resources into a stand-by virtual machine, provisioned via the cloud computing site of the cloud platform provider [par 27-29, 35].

Regarding claims 15-18:
The claims are rejected as the computing systems for performing the methods of claims 2 and 4-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 20, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy in view of Edwards (2015/0095691). 
Regarding claim 19:
The teachings of Reddy are outlined above.
Reddy does not explicitly teach displaying a user interface in communication with the cloud computing client, the user interface responsive to user selections to initiate one of a backup or recovery process. Reddy does, however, teach a customer interacting with the disaster recovery service and defining needs for a VDC along with making additional choices throughout.
Edwards teaches displaying a user interface in communication with the cloud computing client, the user interface responsive to user selections to initiate one of a backup or recovery process [par 87, 96].

One of ordinary skill in the art would have been motivated to make the combination because Reddy explicitly discloses customers making choices and provisioning certain needs for a disaster VDC and/or a test VDC but does not explicitly disclose a mechanism for the customer to interact with the cloud provider, thus creating an implicit need for such a mechanism. Edwards meets that need.

Regarding claims 20 and 22:
The teachings of Reddy are outlined above. 
Reddy does not explicitly teach transmitting, from the cloud computing site to the cloud computing client, a list of backed-up client resources stored at the cloud storage device. Reddy does, however, teach backing up multiple resources from a protected site.
Edwards teaches transmitting, from the cloud computing site to the cloud computing client, a list of backed-up client resources stored at the cloud storage device [par 52, 87].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the list of backed-up resources of Edwards with the backed-up resources of Reddy.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because the list of Edwards allows the client flexibility in choosing which backups and how many to provision for use after a disaster, which allows the 

Regarding claims 24 and 25:
The teachings of Reddy are outlined above. 
Reddy does not explicitly teach wherein a cloud end-user may authenticate in a cloud agent using a web console with a cloud platform management component. Reddy does, however, teach security measures used in conjunction with client storage path.
Edwards teaches wherein a cloud end-user may authenticate in a cloud agent using a web console with a cloud platform management component [fig 8A, 8B; par 71, 72].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the authentication of Edwards with the security settings of Reddy.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Reddy explicitly teaches client security measures and authentication without any explicit details, creating an implicit need for such details. Edwards meets that need.

Response to Arguments
Applicant's arguments filed 9/15/21 have been fully considered but they are not persuasive.
Applicant argues, on pages 6 and 7, that:
“The Office Action alleges that paragraphs 27 and 40 of Reddy teach the following language from claim 1: 
"... receiving, at a cloud computing client from a cloud computing site of the cloud platform provider, a selection of the storage path to facilitate access to a cloud storage device by the cloud computing client when the cloud storage device is specified during the enabling of disaster recovery... " Applicants respectfully disagree. 
Reddy relates to a recover to cloud (R2C) service. Reddy's service replicates a customer production environment to virtual data centers (VDCs) operated in a cloud service provider environment. The Office appears to rely on paragraphs 27 and 40 of Reddy as being relevant to some features of claim 1. These paragraphs recite as follows: 
[0027] In a typical scenario, each VDC 200 includes a dedicated virtual firewall 212, some specific VLANs, a dedicated storage LUN, a dedicated live virtual machine called a replication update VM (RU VM) 210 and a number of dormant virtual machines (VMs) 201, 202, . . . , 203. This VDC 200, referred to as the disaster VDC herein, has a purpose of replicating the customer's production environment 110 such that it may be brought on line and active in the event of a disaster at the customer environment 110. 
[0040] These resources need to support the test VDC 400 are allocated differently from the resources allocated for activating the disaster VDC 200 as was described in FIG. 1. In particular, resources required to bring the test VDCs 400 online are allocated from a pool of resources that are shared and dynamically allocated among requesting customers on demand. This permits the shared resource pool to service many different customers to create test VDCs 400. This is unlike the allocation strategy adopted for the elements needed by the disaster VDCs 200, where these critical and necessary resources are allocated on a permanent basis, to be ready immediately upon on demand. 
Applicants note the recitals about do not teach or suggest anything about "a selection of the storage path to facilitate access to a cloud storage device by the cloud computing client when the cloud storage device is specified during the enabling of disaster recovery" and nowhere are the details of how Reddy teaches a selection and enabling of disaster recovery discussed in the Office Action. Applicants submit that the recitals above from Reddy fail to anticipate the elements of claims 1 and 13 for which they are cited. 
Further, Reddy fails to teach or suggest "wherein the storage path is dedicated to the cloud computing client" and the other features of claims 1 and 13.”
The examiner respectfully disagrees. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Applicant’s argument simply reproduces language from the claim at issue and the cited reference along with a general statement that the reference does not teach the claim limitation. Applicant provides no reasoning or explanation to indicate how applicant believes the claim language avoids the teachings of the reference. The examiner notes that the particular citations and the explanations for how the disclosure of the reference citations in context meets the broadest reasonable interpretation of the claim are included in the rejection of the claim above and invites applicant to refute the citations and reasoning if applicant contends that the examiner’s rejection is incorrect.

“Claims 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy in view of Edwards (2015/0095691). Applicants respectfully disagree in light of the amendments and arguments submitted herewith. 
Applicants have amended the independent claims to advance prosecution. Applicants submit that none of the foregoing references teach or suggests all of the elements of amended claims 1, and 13 and those that depend therefrom. 
Applicants submit that neither Edwards nor Reddy teach or disclose all the recited features of amended independent claims 1 and 13. Applicants submit that Edwards and the other reference relied upon by the Office fails to disclose "enabling disaster recovery for a cloud computing client of a cloud platform provider using a cloud agent of the cloud platform provider, wherein the cloud computing client has one or more protected resources, wherein the one or more protected resources comprise physical or virtual resources, wherein in one or more of the virtual resources are one or more virtual machines running using the cloud provider platform" and the other amendments presented above as recited in amended claim 1 and similar amendments to amended claim 13. 
In light of the foregoing and the amendments submitted herewith, Applicants request reconsideration of the claims.” 
The examiner respectfully disagrees. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113